Citation Nr: 1821758	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from December 31, 2013, and a rating in excess of 40 percent from July 5, 2017, for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2005 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2014 decision, the Board denied a disability evaluation in excess of 10 percent for the period prior to December 31, 2013 and granted an increased rating of 20 percent, but no higher, for degenerative joint disease of the thoracolumbar spine, effective December 31, 2013.  The Board also denied the Veteran's claim for entitlement to a total disability due to individual unemployability (TDIU).

In March 2017, the Veteran appealed the December 2014 decision to the United States Court of Appeals for Veterans Claims (Court) where the Court granted a Joint Motion for Partial Remand (Joint Motion).  The Court's April 2017 Order vacated, in part, the December 2014 decision granting an evaluation of 20 percent, but no higher, from December 31, 2013 for degenerative joint disease of the thoracolumbar spine, and remanded the matter to the Board for consideration consistent with the terms of the joint motion. 

In June 2017, the Board remanded the matter for additional evidentiary development.  

Thereafter, in a December 2017 rating decision, the RO increased the disability rating for the Veteran's degenerative joint disease of the thoracolumbar spine to 40 percent, effective July 5, 2017.  However, inasmuch as a higher rating is available and as the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating remains in appellate status and is properly before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the Veteran's claim for TDIU, in the same December 2017 rating decision above, the RO granted entitlement to individual unemployability, effective January 20, 2015.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. From December 31, 2013 to July 4, 2017, the Veteran's degenerative joint disease of the thoracolumbar spine was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. From July 5, 2017, the Veteran's service-connected degenerative joint disease of the thoracolumbar spine was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during in a year.


CONCLUSIONS OF LAW

1. From December 31, 2013 to July 4, 2017, the criteria for a disability rating in excess of 20 percent, for degenerative joint disease of the thoracolumbar spine, have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2. From July 5, 2017, the criteria for a disability rating in excess of 40 percent, for degenerative joint disease of the thoracolumbar spine, have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, the Board finds that the RO substantially complied with the June 2017 remand directives and no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
Low Back Disability

As noted in the Introduction, the Veteran contends entitlement to an initial rating in excess of 20 percent from December 31, 2013.  By rating action of December 2017, the RO increased the disability rating to 40 percent, effective from July 5, 2017 for service-connected degenerative joint disease of the thoracolumbar spine.    

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pertinent to the current appeal, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

In addition to the General Rating Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.  Pertinent to the current appeal, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the Board notes that the record shows that the Veteran has inconsistently been noted to have a diagnosis of IVDS.  However, there is no indication from the medical evidence of record, nor has the Veteran ever reported, that he had any incapacitating episodes as a result of the low back disability during any period of appeal that required bed rest as prescribed by a physician.  In fact, there is also no evidence demonstrating that bed rest was prescribed by a physician to treat the Veteran's back disorder and he has not presented any evidence to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on incapacitating episodes is not appropriate, and it is therefore more beneficial to evaluate the Veteran's low back disorder based on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

At a December 2013 VA examination, the Veteran demonstrated flexion to 65 degrees, with pain at 60 degrees; extension to 20 degrees, with pain at 15 degrees; bilateral lateral flexion to 20 degrees, with pain at 15 degrees; bilateral rotation to 20 degrees, with pain at 15 degrees.  There was no additional limitation of motion with repetitive testing, and no evidence of additional function loss or impairment noted.  X-rays of March 2013 revealed mild degenerative changes of the lumbar spine.  Neurologic examination indicated normal strength, sensation and reflexes of the bilateral lower extremities.  No muscle atrophy was noted.  A diagnosis of IVDS was noted but the Veteran denied any periods of incapacitation over the 12 months.  There was no ankylosis of the spine.  

At a May 2014 VA examination, the Veteran demonstrated flexion to 55 degrees, with pain at 50 degrees; extension to 10 degrees, with pain at 5 degrees; right lateral flexion 17 degrees to 20 degrees, with pain at 15 degrees; left lateral flexion 25 degrees, with pain at 20 degrees; bilateral rotation to 25 degrees, with pain at 20 degrees.  There was no additional limitation of motion with repetitive testing, but it was noted that the Veteran had less movement than normal and pain on motion.  There was no evidence of ankylosis of the spine or IVDS of the thoracolumbar spine.  

In compliance with the Board's June 2017 remand, the Veteran was afforded a VA examination on July 27, 2017.  On range of motion testing, he demonstrated flexion to 60 degrees; extension to 10 degrees; lateral flexion 20 degrees bilaterally; rotation to 20 degrees bilaterally.  There was no objective evidence of pain noted on examination.  There was no radiculopathy or any other neurologic abnormalities indicated. There was no evidence of ankylosis of the spine or IVDS of the thoracolumbar spine.  Accompanying X-rays of the lumbar spine taken on July 27, 2017 revealed degenerative arthritis of the L5 and L4.  The examiner specifically found, "no change in passive ROM of the thoracolumbar spine in the supine position" and "no change in active ROM of the thoracolumbar spine in the weight bearing position."  Further, the examiner indicated that pain, weakness, fatigability, or incoordination do not limit functional ability.  

Shortly thereafter, in August 2017, the Veteran submitted a back conditions disability benefits questionnaire completed by a private treating physician on July 5, 2017.  On range of motion measurements, the Veteran demonstrated forward flexion to 30 degrees; extension to 10 degrees; lateral flexion 10 degrees bilaterally; right lateral rotation to 25 degrees; and left lateral rotation to 20 degrees.  Pain was noted on examination with additional limitation in range of motion after repetitive testing indicated.  There was no response or findings indicated for ankylosis, radiculopathy, or IVDS.  Notably, there is no indication that the private treating physician performed a range of motion for both passive and active motion and weight-bearing and non-weight bearing motion, as argued by the Veteran's representative in objecting to the adequacy of the May 2014 VA examination in the Joint Motion.  

From December 31, 2013 to July 4, 2017, the Board finds that the Veteran is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  VA examination reports simply do not demonstrate findings consistent with a higher 40 percent evaluation.  In December 2013, he demonstrated flexion to 60 degrees with pain, and in May 2014, his forward flexion was, at worst, 50 degrees.  There was also no finding of ankylosis of the spine at any point during the appeal.  At any point during this period on appeal, the Veteran did not demonstrate flexion consistent with a 40 percent rating.  As such, absent a showing of limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a rating higher is not warranted here. 38 C.F.R. § 4.71a, Diagnostic Codes 5239-5242.

From July 5, 2017, as the Veteran is already in receipt of a 40 percent disability rating for this period, the only basis for a higher rating of 50 percent under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Here, the Veteran's back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine at any point of the appeal period.  Ankylosis was specifically denied.  Thus, the Board finds that a higher rating in excess of 40 percent based on ankylosis is not supported or warranted under the General Rating Formula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board further observes the inconsistent medical evidence of record for this period on appeal.  The RO granted an increased evaluation of 40 percent, effective July 5, 2017, based on the private treating physicians July 5, 2017 disability questionnaire which reflected forward flexion limited to 30 degrees.  However, the Board notes that the Veteran was in fact afforded a VA examination later that same month, on July 27, 2017, where he demonstrated flexion to 60 degrees, which the Board observes demonstrates an improvement in the Veteran's condition and is actually consistent with an evaluation of 20 percent under the General Rating Formula.  Nevertheless, as the Veteran is already in receipt of a 40 percent evaluation from July 5, 2017, the Board concludes that he is adequately compensated by the assigned 40 percent evaluation for this period, and a higher rating is not warranted.   

Additionally, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Although the VA examiners above found that the Veteran's degenerative joint disease of the thoracolumbar spine resulted in less movement than normal and pain on movement, the examiners also determined that he did not have weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the spine was used repeatedly over a period of time.  In this regard, medical evidence and examination reports of record do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the assigned 20 percent and 40 percent ratings. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's degenerative disc disease lumbar spine with spondylosis even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Furthermore, after reviewing the evidence of record, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected low back disability which would warrant a separate disability rating.  There were no findings of motor or strength deficits, reflex asymmetry, or sensory changes; no other neurological abnormalities affecting the lower extremities were noted.  Additionally, based on the lay and medical evidence there is no bowel or bladder impairment.  Thus, there is no basis for additional separate neurological evaluations.

Based on these findings, the Board concludes that a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine from December 31, 2013 to July 4, 2017 is not warranted.  

The Board further finds that a rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine, from July 5, 2017, is not warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

From December 31, 2013 to July 4, 2017, a disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine is denied.

From July 5, 2017, a disability rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


